Citation Nr: 1715538	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left calf disability.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 2010.   

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied service connection for chronic calf/leg pain (AV malformation).  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claim.

In October 2014 and September 2015, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran does not have a current left calf disability that is due to disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a left calf disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a pre-adjudication letter dated in February 2010, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a left calf disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed left calf disability.    

In its October 2014 and September 2015 remands, the Board instructed the agency of original jurisdiction (AOJ) to obtain all outstanding, pertinent VA treatment records and private medical records and afford the Veteran VA examinations to assess the nature and etiology of his claimed left calf disability.  All outstanding, pertinent VA treatment records and private medical records have been obtained and associated with the file.  Also, the Veteran was afforded VA examinations in February 2015 and June 2016 to assess the nature and etiology of his claimed left calf disability.  Appropriate testing was conducted in conjunction with the June 2016 examination to determine the presence of any current left calf disability.

Moreover, the AOJ sent a letter to the Veteran in November 2014 and asked him to identify any additional relevant VA or private medical treatment and to complete the appropriate release forms so as to allow VA to obtain any additional private treatment records.  Copies of the release forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The Veteran did not specifically identify any outstanding VA or private treatment records in response to the November 2014 letter and he did not submit any signed and completed authorization form so as to allow VA to obtain any additional private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not complete the appropriate release form to allow VA to obtain any outstanding private treatment records and has not otherwise identified any outstanding records pertaining to treatment for a left calf disability, VA has no further duty to attempt to obtain any additional treatment records. 

Therefore, the AOJ substantially complied with the Board's remand instructions pertaining to the claim of service connection for a left calf disability.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran contends that he has a current left calf disability which had its onset in service.  At the outset, the Board notes that he reported a history of occasional leg cramps (especially after playing sports) on an April 1979 report of medical history form completed for purposes of entrance into service. Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).

Although the Veteran is competent to report a history of leg cramps prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998); 38 C.F.R. § 3.304(b)(1) (the term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports." A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  There is no other evidence of any pre-existing leg disability prior to service and the Veteran's April 1979 entrance examination was normal.  Therefore, the Board finds that the presumption of soundness attached and the evidence is not clear and unmistakable that any leg disability pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance. 

Service treatment records dated from February 2006 to October 2009 document reports of intermittent left calf pain, cramping, and tightness.  These symptoms generally occurred during periods of physical activity and were alleviated with rest.  A venous study conducted in May 2008 revealed left popliteal "questionable AV malformation," but there was no evidence of deep vein thrombosis.  Also, an MRI of the left lower extremity conducted in October 2009 revealed slight edema in and around the proximal portion of the Achilles tendon and the distal soleus muscle at the myotendinous junction (possibly representative of a grade 1 muscle and tendon strain), but was otherwise normal.  The Veteran was diagnosed as having limb/leg pain and muscle cramps in the calf.  He also reported a history of leg cramps on a July1986 report of medical history form.

In his February 2010 claim (VA Form 21-526), the Veteran claimed service connection for chronic calf/leg pain (AV malformation).  In support of his claim, a VA examination was conducted in May 2010.  He reported during the examination that his claimed "left calf pain, AV malformation" began in service when he was running.  The symptoms were stable, there were no flare ups of calf symptoms, and the Veteran was not receiving any treatment for his symptoms.  Examination revealed that he was in no acute distress and that his gait was normal.  Left lower extremity muscle strength was normal (5/5), there was no joint prosthesis, ankylosis, or any other objective joint abnormality, peripheral pulses were normal, and there were no neurological abnormalities.  The examiner who conducted the May 2010 examination acknowledged the Veteran's claimed "calf pain, AV malformation" in the diagnosis section of the examination report, but indicated that there were no significant findings.

The Veteran reported on his April 2012 substantive appeal (VA Form 9) that he experienced significant left calf pain while conducting physical training in service and that chronic left calf pain had continued in the years since service.  The pain was constant, but flare ups of pain occurred with physical activity.

The physician who conducted a February 2015 VA artery and veins examination reported that there was no skin discoloration, soft tissue hypertrophy, or musculoskeletal disfigurements consistent with Klippel-Trenaunay syndrome, Serville-Martinell syndrome, or F.P. Weber syndrome.  The Veteran's history of abrupt onset of left calf pain was not clinically consistent with peripheral AV malformation/fistula, which is almost always congenital and would have been reasonably expected to become symptomatic earlier in life.  The notation of "questionable AV malformation" per the May 2008 ultrasound study merely suggested possible etiology for the Veteran's symptoms and this was not sufficient for a diagnosis.  There was no objective evidence of a diagnosis of or treatment for an AV malformation in either lower extremity.  The Veteran had not pursued diagnostic testing and a diagnosis was not established.  Overall, he was not diagnosed as having any vascular disease (arterial or venous).

A June 2016 VA muscle injury examination report reflects that the Veteran did not have a history of any penetrating muscle injury, non-penetrating muscle injury, or any other muscle injury of the pelvic girdle/thigh.  Examination revealed that there were no scars associated with a muscle injury, fascial defects associated with a muscle injury, or cardinal signs or symptoms of muscle disability.  Muscle strength was normal (5/5), there was no muscle atrophy, the Veteran did not use any assistive devices, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There was no x-ray evidence of any retained metallic fragments (such as shell fragments or shrapnel) in any muscle group.  A Doppler evaluation of the lower extremities with ankle-brachial indices was performed and was unremarkable.

The physician who conducted the June 2016 examination explained that after evaluation of and further discussion with the Veteran and an extensive review of his claims file, there was no underlying etiology for his claimed intermittent symptom of calf pain.  The physician wrote, "No objective evidence of chronic disability with regard to muscle injury.  Diagnosis is not established."

In light of the above evidence, the Board finds that a left calf disability was not incurred or the result of service.  While the evidence shows that the Veteran experienced left calf symptoms (including pain) in service and currently experiences left calf pain, the preponderance of the evidence indicates there has not been left calf disability due to disease or injury in service at any time since the Veteran's claim was received in January 2010.  There were no calf abnormalities noted during the May 2010, February 2015, or June 2016 VA examinations, objective testing conducted in conjunction with the June 2016 examination was normal, the Veteran has not undergone any other reported examinations for a left calf disability during the claim period, and there is no medical or lay evidence of any treatment for such a disability in the years since service.

The Board has considered the Veteran's competent lay assertions regarding his left calf symptoms, and there is no basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  He is not, however, competent to state whether the pain is caused by a particular disease or injury, which is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Whether pain alone can constitute disability entitling a veteran to compensation under 38 U.S.C.A. §§ 1110  and 1131 is a question that the Federal Circuit has specifically declined to address.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110  and 1131); Sanchez Benitez v. Principi, 259 F.3d 1356, 1361 ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  In Sanchez-Benitez, the Federal Circuit explained that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of a disability that has resulted from a disease or injury that occurred in service; a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id. at 1361-62.  Here, the above evidence reflects that the Veteran's left calf pain is not due to disease or injury.  As the left calf pain is not due to disease or injury, it follows that it cannot be due to disease or injury in service.  Entitlement to service connection for a left calf disability is therefore not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for a left calf disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left calf disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


